Citation Nr: 9905748	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to March 
1966, and he also had active service during May 1980 (active 
duty for training during which he incurred a service-
connected right knee disability).  The present appeal to the 
Board of Veterans' Appeals (Board) began with an appeal from 
a December 1994 RO decision which denied an increase in a 20 
percent rating for the right knee disability.  While the 
appeal was pending, an October 1996 RO decision proposed to 
reduce the right knee rating to 10 percent, and such 
reduction was carried out by a February 1997 RO decision, 
with the reduction effective May 1997.  The veteran also 
appeals the rating reduction.


REMAND

In a December 1998 letter, the Board asked the veteran to 
clarify if he wanted a Board hearing.  The letter told him 
that if he did not respond in 30 days it would be assumed he 
still wanted a Board hearing at the RO (i.e., a Travel Board 
hearing), and his case would be remanded to the RO for such a 
hearing.  The veteran did not respond to the Board's letter, 
and thus the RO must schedule the veteran for a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp 1998); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1998).  
Accordingly, the case is remanded or the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


